  Case 2:20-cv-13094-LJM-EAS ECF No. 5, PageID.16 Filed 01/06/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 GLENN VINCENT CHILDS,

         Plaintiff,                                 Case No. 20-13094
                                                    Honorable Laurie J. Michelson
 v.

 UNITED STATES OF AMERICA,
 UNITED STATES POSTAL SERVICE, and
 RYAN NEIGHBORS,

         Defendants.


                   ORDER DISMISISNG CLAIMS AGAINST
      THE UNITED STATES OF AMERICA AND THE UNITED STATES POSTAL
           SERVICE FOR LACK OF SUBJECT-MATTER JURISDICTION


        Glenn Childs filed this lawsuit alleging that postal carriers lost or misdelivered documents

relating to a prior lawsuit, causing that suit to be dismissed. For the reasons set out below, the

Court will dismiss Childs’ claims against two of the three defendants for lack of subject-matter

jurisdiction.

        In 2016, Childs sued his former employer, alleging that his employer discriminated against

him based on race and disability. See Childs v. Guardian Alarm, No. 16-1416, slip op. at 1–2 (E.D.

Mich. Sept. 11, 2019). The case was assigned to United States District Judge Gershwin A. Drain.

Despite orders by Judge Drain, Childs did not promptly serve the defendants, and in fact, two

defendants were never served. See id. at 4 & n.9. The parties later agreed to dismiss the case

without prejudice, and Judge Drain entered a corresponding order. See id. at 4.

        After a few months, Childs moved to reopen the lawsuit on the basis that his mail had been

tampered with. Id. Judge Drain denied Childs’ motion, explaining that he had sued with only two

days left on the statute-of-limitations clock, and those two days elapsed after the case had been
  Case 2:20-cv-13094-LJM-EAS ECF No. 5, PageID.17 Filed 01/06/21 Page 2 of 4




dismissed without prejudice. Id. at 6–7. Although Childs’ state-law claim was not subject to the

statute-of-limitations bar, Judge Drain declined to exercise subject-matter jurisdiction over that

claim. Id. at 8.

        In November 2020, Childs filed this pro se lawsuit. As defendants, he lists the United States

of America, the United States Postal Service, and Ryan Neighbors (allegedly the “Tort Claims

Examiner/Adjudicator, United States Postal Service”). Childs’ complaint lists various federal laws

that Defendants allegedly violated or that purportedly establish this Court’s subject-matter

jurisdiction: 28 U.S.C. § 2401(b), 28 U.S.C. § 2680(B), 39 C.F.R. § 912.9(A), the First

Amendment of the Constitution, the Federal Tort Claims Act, Title VII of the Civil Rights Act of

1964, and 18 U.S.C. §§ 1703, 1709. (Id. at PageID.4.) Childs claims that postal carriers

“negligently los[t] [his] property court ordered process of service documents [and] deliver[ed]

some documents to wrong unknown people [and] then created electronic records that they had

been delivered to [the] address[ed] defendants in case 16-cv-14167 stated 2 defendants were never

served.” (Id. at PageID.5.) Childs says this forced him to dismiss his employment-discrimination

case before Judge Drain despite that he had “a good chance to win 300,000.” (Id.) As for

Neighbors, Childs says that Neighbors failed to identify or discover the postal carriers who lost or

misdelivered his mail. (Id.)

        The Court finds that the United States of America and the USPS are entitled to sovereign

immunity, and thus, the Court lacks subject-matter jurisdiction over Childs’ claims against those

two defendants. Given that Childs references the Federal Tort Claims Act, names “Tort Claims

Examiner/Adjudicator, United States Postal Service” as a defendant, and seeks money damages,

the Court construes Childs’ complaint as brought under the FTCA. And “[t]he FTCA waives the

United States’ sovereign immunity for certain torts committed by federal employees while acting



                                                 2
  Case 2:20-cv-13094-LJM-EAS ECF No. 5, PageID.18 Filed 01/06/21 Page 3 of 4




in the scope of their employment.” Does 1–10 v. Haaland, 973 F.3d 591, 596 (6th Cir. 2020); see

also 28 U.S.C. § 1346(b). But there are limits to the FTCA’s waiver of sovereign immunity. As

relevant here, the United States has not waived sovereign immunity for “[a]ny claim arising out of

the loss, miscarriage, or negligent transmission of letters or postal matter.” 28 U.S.C. § 2680(b).

Because Childs’ suit is based on lost or misdelivered mail, it falls within § 2680(b). And Childs

only seeks damages, not forward-looking injunctive relief. See Armstrong v. Exceptional Child

Ctr., Inc., 575 U.S. 320, 326 (2015). So the United States and the USPS are entitled to sovereign

immunity, and this Court lacks subject-matter jurisdiction over Childs’ claims against them. See

Johnson v. United States, 529 F. App’x 474, 474 (6th Cir. 2013) (affirming dismissal of suit for

lack of subject-matter jurisdiction where claim fell within § 2680(b)); Cikraji v. Cikraji, 168 F.3d

489 (6th Cir. 1998) (same).

        That seemingly smooth analysis actually has a wrinkle to iron out. It appears that the Courts

of Appeals do not agree on whether § 2680(b)’s exception covers intentional acts by the Postal

Service. Compare Colbert v. U.S. Postal Serv., 831 F. Supp. 2d 240, 243 (D.D.C. 2011) (no), with

Levasseur v. U.S. Postal Serv., 543 F.3d 23, 24 (1st Cir. 2008) (yes). Some courts have reasoned

that Section 2680(b)’s lost-mail exception is limited to negligent acts, and, if that is true, then the

United States has waived sovereign immunity for intentional wrongs by a postal carrier. Here,

Childs includes 18 U.S.C. § 1703 and § 1709 in the list of federal laws that the United States and

the USPS allegedly violated (ECF No. 1, PageID.6), and these two statutes criminalize intentional

wrongdoing by postal-service employees. But merely listing a statute is not the same as pleading

facts, and Childs expressly alleges that “postal carrier or carriers negligently los[t] [his] property,”

and he expressly complains of the “negligent actions of the mail carrier.” (ECF No. 1, PageID.5–




                                                   3
  Case 2:20-cv-13094-LJM-EAS ECF No. 5, PageID.19 Filed 01/06/21 Page 4 of 4




6 (emphases added).) So even if a plaintiff can sue under the FTCA for intentional wrongdoing by

a postal carrier, Childs has not pled that those are the facts of his case.

        That leaves Childs’ claim against Neighbors. What has been said about sovereign immunity

would apply just as well as to Neighbors except that it is not clear from Childs’ complaint whether

Childs has sued Neighbors in his individual or official capacity. Sovereign immunity does not

extend to federal government officials sued in their individual capacity. See Krusinski v. U.S. Dep’t

of Agric., 4 F.3d 994 (6th Cir. 1993).

        For the reasons given, the United States of America and the USPS are entitled to sovereign

immunity, and Childs’ claims against them are DISMISSED for lack of subject-matter jurisdiction.

Child’s individual-capacity claims against Neighbors remain part of this case.

        SO ORDERED.

        Dated: January 6, 2021


                                                s/Laurie J. Michelson
                                                LAURIE J. MICHELSON
                                                UNITED STATES DISTRICT JUDGE




                                                   4
